Case 2:17-cr-20022-NGE-APP ECF No. 338 filed 07/22/20           PageID.5151     Page 1 of 8



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
       Plaintiff,                                       Case No. 17-20022
 v.                                                     Honorable Nancy G. Edmunds
 ANTOINE WOODS (D-2), and
 AUSTIN WOODS (D-3),

       Defendants.
 _______________________________/

         OPINION AND ORDER DENYING DEFENDANT AUSTIN WOODS’
         MOTION FOR COMPASSIONATE RELEASE [303] AND DENYING
      DEFENDANT ANTOINE WOODS’ MOTION TO REDUCE SENTENCE [306]

       Defendants are in the custody of the Federal Bureau of Prisons (“BOP”) at the

 Federal Detention Center in Milan. The matter comes before the Court on Defendant

 Austin Woods’ pro se motion for compassionate release, (dkts. 303, 304), and

 Defendant Antoine Woods’ pro se motion to reduce sentence, (dkt. 306). Both

 Defendants seek their release pursuant to 18 U.S.C. § 3582(c)(1)(A). The government

 opposes these motions. (Dkts. 309, 311.) The Court finds that the facts and legal

 arguments are adequately presented in the motion and briefs. Therefore, pursuant to

 Eastern District of Michigan Local Rule 7.1(f)(2), Defendants’ motions will be decided

 without a hearing. For the reasons stated below, the Court DENIES Defendants’

 motions.

       I.      Background

       In August of 2018, Defendants Antoine Woods and Austin Woods were charged

 in a second superseding indictment with various racketeering and firearms offenses.


                                             1
Case 2:17-cr-20022-NGE-APP ECF No. 338 filed 07/22/20             PageID.5152     Page 2 of 8



 (Dkt. 126.) Defendant Antoine Woods was also charged with two obstruction of justice

 offenses. The racketeering and firearms charges stemmed from a murder conspiracy

 and four separate shootings in late 2015 and early 2016 committed by members of the

 Detroit street gang, “Head Niggas in Charge” or “HNIC,” aimed at a rival and members

 of his family. The obstruction of justice charges were a result of Antoine Woods’ efforts

 to influence and/or prevent the testimony of a fellow HNIC member.

        On June 21, 2019, following a lengthy jury trial that began on May 14, 2019, the

 jury found Defendant Antoine Woods guilty of 9 of the 15 counts in which he was

 charged and Defendant Austin Woods guilty of 2 of the 5 counts in which he was

 charged. (Dkts. 212, 214.) More specifically, both Defendants Antoine and Austin

 Woods were found guilty of conspiring to commit murder in aid of racketeering in

 violation of 18 U.S.C. § 1959(a)(5). Defendant Antoine Woods was also found guilty of

 all the counts related to two of the four charged shootings. These counts include

 attempted murder in aid of racketeering in violation of 18 U.S.C. § 1959(a)(5) and Mich.

 Comp. Laws § 750.83; assault with a dangerous weapon in aid of racketeering in

 violation of 18 U.S.C. § 1959(a)(3) and Mich. Comp. Laws § 750.82; and using,

 carrying, and discharging a firearm during and in relation to a crime of violence in

 violation of 18 U.S.C. § 924(c). Defendant Austin Woods was also found guilty of the §

 924(c) charge related to one of the shootings. Finally, Defendant Antoine Woods was

 found guilty of both obstruction of justice charges, including conspiracy to commit

 obstruction of justice in violation of 18 U.S.C. §§ 371, 1503 and obstruction of justice in

 violation of 18 U.S.C. § 1503.




                                              2
Case 2:17-cr-20022-NGE-APP ECF No. 338 filed 07/22/20             PageID.5153      Page 3 of 8



        Both Defendants filed motions for a judgment of acquittal and/or a new trial. The

 Court denied those motions in a written order on March 2, 2020, (dkt. 291), and

 sentenced Defendants to lengthy periods of imprisonment the next day, (dkts. 294,

 298). More specifically, the Court imposed a sentence of 384 months of imprisonment

 on Defendant Antoine Woods and a sentence of 168 months of imprisonment on

 Defendant Austin Woods. Judgments were entered a few days later. Defendants

 subsequently filed a notice of appeal with the Sixth Circuit Court of Appeals. (Dkts. 292,

 296.) Their appeals remain pending. Defendants now move for their release due to the

 health concerns associated with the COVID-19 pandemic.

        II.     Analysis

        As a preliminary matter, the government argues that due to Defendants’ pending

 appeals, the Court lacks jurisdiction to grant Defendants the relief they seek. The

 government also urges the Court to deny Defendants’ motions on the merits.

                A. Jurisdiction

        A notice of appeal generally “confers jurisdiction on the court of appeals and

 divests the district court of control over those aspects of the case involved in the

 appeal.” Marrese v. Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 379 (1985)

 (citation omitted); see also United States v. Carman, 933 F.3d 614, 615 (6th Cir. 2019).

 Thus, the Court may not “‘alter the status of the case as it rests before the Court of

 Appeals.’” See United States v. Gallion, 534 F. App’x 303, 310 (6th Cir. 2013) (quoting

 Dayton Indep. Sch. Dist. v. United States Mineral Prods. Co., 906 F.2d 1059, 1063 (5th

 Cir. 1990)).




                                              3
Case 2:17-cr-20022-NGE-APP ECF No. 338 filed 07/22/20              PageID.5154      Page 4 of 8



        Here, each Defendant filed a notice of appeal with the Sixth Circuit challenging

 his sentence. Thus, the Court does not have jurisdiction to reduce those sentences or

 grant Defendants’ requests for compassionate release at this time. See, e.g., United

 States v. Martin, No. 18-CR-834-7, 2020 U.S. Dist. LEXIS 63451, at *4 (S.D.N.Y. Apr.

 10, 2020) (finding the same). Under Federal Rule of Criminal Procedure 37(a),

 however, “[i]f a timely motion is made for relief that the court lacks authority to grant

 because of an appeal that has been docketed and is pending, the court may: (1) defer

 considering the motion; (2) deny the motion; or (3) state either that it would grant the

 motion if the court of appeals remands for that purpose or that the motion raises a

 substantial issue.” The Court will therefore consider Defendants’ motions on the merits

 to decide which course of action it will take under Rule 37(a).

               B. Denial on the Merits

        As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to

 modify terms of imprisonment as follows:

        the court, upon motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation
        or supervised release with or without conditions that does not exceed the
        unserved portion of the original term of imprisonment), after considering the
        factors set forth in section 3553(a) to the extent that they are applicable, if
        it finds that—
                (i)    extraordinary and compelling reasons warrant such a
                reduction; . . .
                ...
                and that such a reduction is consistent with applicable policy
                statements issued by the Sentencing Commission . . . .




                                               4
Case 2:17-cr-20022-NGE-APP ECF No. 338 filed 07/22/20               PageID.5155         Page 5 of 8



 The statute thus requires a defendant to both satisfy the exhaustion requirement and

 demonstrate that “extraordinary and compelling reasons” warrant a sentence reduction.

        First, there is no evidence that Defendants submitted requests for compassionate

 release to the Warden, let alone exhausted their administrative remedies.1 Nor do

 Defendants claim to have done so. The Sixth Circuit has held that the exhaustion

 requirement is mandatory and, thus, “must be enforced” when “properly invoked.” See

 United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020) (internal quotation marks

 and citation omitted). Because the government has objected to Defendants’ failure to

 exhaust, Defendants’ motions should be denied on this basis alone. But even if

 Defendants had exhausted their administrative remedies, they would not be entitled to

 the relief they seek.

        The applicable Sentencing Commission policy statement sets forth the following

 four categories of “extraordinary and compelling reasons” for release: (A) medical

 condition of the defendant, (B) age of the defendant, (C) family circumstances, and (D)

 a “reason other than, or in combination with, the reasons described in subdivisions (A)

 through (C)” “[a]s determined by the Director of the Bureau of Prisons,” also known as

 the catch-all provision. See U.S.S.G. § 1B1.13, commentary n.1. The medical

 condition category includes cases where “[t]he defendant is—(I) suffering from a serious

 physical or medical condition . . . that substantially diminishes the ability of the

 defendant to provide self-care within the environment of a correctional facility and from

 which he or she is not expected to recover.” § 1B1.13, commentary n.1(A)(ii).




        1
        The government states that it has confirmed, through BOP counsel, that
 Defendants have not submitted any request for a reduction in sentence to the BOP.
                                               5
Case 2:17-cr-20022-NGE-APP ECF No. 338 filed 07/22/20             PageID.5156     Page 6 of 8



        Defendant Antoine Woods is 32 years old. And while he claims to have a

 “history of respatory [sic] illness,” he has presented no evidence of this alleged medical

 condition. Moreover, as the government notes, a review of his pre-sentence report

 does not reveal any mention of respiratory illness. Thus, there are no extraordinary or

 compelling reasons that would warrant his release.

        Defendant Austin Woods is 34 years old. He notes that he has had two heart

 surgeries, has a mitral valve in his heart, and takes a blood thinning medication named

 Coumadin. But he too has not presented any evidence of the severity of his medical

 condition. While his pre-sentence report does reflect his cardiovascular issues, it

 otherwise indicates that he is relatively healthy. Moreover, it is unclear whether this

 type of cardiovascular condition places him at a higher risk of severe illness if he

 contracts COVID-19. See People with Certain Medical Conditions, Centers for Disease

 Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-with-medical-conditions.html (visited July 22, 2020) (stating that

 having heart failure, coronary artery disease, cardiomyopathies, and pulmonary

 hypertension “increases your risk of severe illness from COVID-19,” while having other

 cardiovascular disease “may increase your risk of severe illness from COVID-19”)

 (emphasis added). Thus, Defendant Austin Woods has not met his burden of

 establishing that his health concerns, even in the context of the COVID-19 pandemic,

 constitute extraordinary and compelling reasons under § 3582(c)(1)(A). And even if

 Defendants could meet this burden, they do not qualify for compassionate release.

        Section 1B1.13 provides that a defendant’s sentence should be reduced under §

 3582(c)(1)(A) only if releasing the inmate will not pose a danger to the safety of others



                                              6
Case 2:17-cr-20022-NGE-APP ECF No. 338 filed 07/22/20             PageID.5157    Page 7 of 8



 or the community. § 1B1.13(2) (citing 18 U.S.C. § 3142(g)). Also, the Court must

 consider the sentencing factors set forth in 18 U.S.C. § 3553(a) to the extent that they

 are applicable. See § 3582(c)(1)(A). These sentencing factors include the defendant’s

 history and characteristics, the seriousness of the offense, the need to promote respect

 for the law and provide just punishment for the offense, general and specific deterrence,

 protection of the public, and the need to avoid unwarranted sentencing disparities. See

 § 3553(a).

       The Court agrees with the government that Defendants have not established that

 their release will not pose a danger to others. Moreover, the Court found that a

 weighing of the § 3553(a) factors warranted their respective terms of imprisonment just

 a few months ago. The COVID-19 pandemic does not alter the weighing of the relevant

 factors in any significant way. Defendants were convicted of serious offenses, including

 conspiring to commit murder, and have not yet served a significant term of

 imprisonment. In sum, the Court denies Defendants’ requests for compassionate

 release.

       III.   Conclusion

       For the foregoing reasons, Defendants’ motions for relief pursuant to §

 3582(c)(1)(A) are DENIED.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

 Dated: July 22, 2020




                                             7
Case 2:17-cr-20022-NGE-APP ECF No. 338 filed 07/22/20          PageID.5158    Page 8 of 8



 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on July 22, 2020, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager




                                            8
